


110 HR 522 IH: Haitian Protection Act of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 522
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Conyers, Ms. Ros-Lehtinen,
			 Mr. Meek of Florida,
			 Mr. Wexler,
			 Ms. Corrine Brown of Florida,
			 Mr. Thompson of Mississippi,
			 Ms. Waters,
			 Mr. McGovern,
			 Ms. Jackson-Lee of Texas,
			 Ms. Lee, Mr. Grijalva, Mr.
			 Rush, Mr. Serrano,
			 Mr. Crowley,
			 Ms. Schakowsky, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To designate Haiti under section 244 of the Immigration
		  and Nationality Act in order to render nationals of Haiti eligible for
		  temporary protected status under such section.
	
	
		1.Short titleThis Act may be cited as the
			 Haitian Protection Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)Haiti remains
			 severely devastated by the combined effects of ongoing political turmoil and
			 the aftermath of the natural disasters of 2004, such as Tropical Storm Jeanne
			 and Hurricane Ivan.
			(2)In Haiti, more
			 than 2,500 people died as a result of Tropical Storm Jeanne in 2004.
			(3)The civil
			 protection agency of Haiti stated that 250,000 people were homeless across the
			 country and at least 4,000 homes were destroyed, with thousands more damaged,
			 as a result of the storm.
			(4)When Tropical Storm Jeanne hit, Haiti was
			 already struggling to deal with political instability and the aftermath of
			 serious floods from a heavy rain on May 26, 2004, which killed over 3,000
			 people.
			(5)Despite President Préval’s popular internal
			 and international support, his nascent democratic government still faces
			 immense political and institutional challenges, including a sharp increase in
			 common crime, especially kidnappings which continue to plague the capital and
			 other cities and regions, and the rebuilding of Haiti’s police and judicial
			 institutions to achieve the fair and prompt tackling of this ongoing political
			 and criminal violence.
			(6)On Thursday, December 21, 2006, UNICEF
			 issued a statement condemning the increased kidnappings of children in
			 Haiti.
			(7)As of January 2007, the Department of State
			 maintains a travel warning to United States citizens warning them of the
			 absence of an effective police force in much of Haiti; the potential for
			 looting; the presence of intermittent roadblocks set by armed gangs or by the
			 police; and the possibility of random violent crime, including carjacking and
			 assault. The warning states that kidnapping for ransom remains a serious
			 threat, with more than 50 American citizens, including children, kidnapped over
			 the past year.
			(8)As of January 2007, the Department of
			 State’s Consular Information Sheet states that United States Embassy
			 personnel are under an embassy-imposed curfew and must remain in their homes or
			 in United States government facilities during the curfew. The embassy has
			 limited travel by its staff outside of Port-au-Prince and therefore its ability
			 to provide emergency services to United States citizens outside of
			 Port-au-Prince is constrained.
			(9)While United States policy advises
			 Americans that current conditions make it unsafe to travel to Haiti, the same
			 conditions make it dangerous and inappropriate to forcibly repatriate Haitians
			 at this time.
			(10)Recent devastating environmental disasters
			 from which Haiti has not recovered, continuing violence, and unstable political
			 conditions pose a serious threat at this time to the personal safety of anyone
			 forcibly repatriated to Haiti.
			(11)The Haitian government’s ability to provide
			 basic governmental services—clean water, education, passable road and basic
			 healthcare—has been severely compromised by the natural disasters and disrupted
			 by the violent overthrow of the constitutional government in 2004. Repatriating
			 Haitians exposes them to these dangerous conditions, while imposing an
			 additional burden on government resources that are already stretched too
			 thin.
			(12)Haiti’s recent political, civil, and
			 governmental crises; and the extraordinary and temporary conditions caused by
			 nature, including floods, epidemics, homelessness, death and the burying of
			 Haiti’s fourth largest city, Gonaives, easily make Haitian nationals currently
			 in the United States eligible for temporary protected status under
			 subparagraphs (B) and (C) of sections 244(b)(1) of the Immigration and
			 Nationality Act (TPS) .
			(13)Moreover, there is a well-documented
			 history of discrimination against Haitian nationals in the United States
			 immigration process.
			(14)Temporary protected status grants temporary
			 protection from deportation to nationals of a country in which environmental or
			 political events have occurred which make it temporarily unsafe to deport them.
			 TPS has been granted to nationals of many countries including those of
			 Nicaragua and Honduras in 1999 following Hurricane Mitch, and of El Salvador in
			 2001 following severe earthquakes.
			(15)TPS would help protect United States
			 borders by preserving remittances sent by potential deportees. Haitian
			 immigrants in the United States remit about $1 billion annually to Haiti. These
			 remittances vastly outweigh, in dollar value, United States foreign aid to
			 Haiti, and are crucial to Haiti’s recovery from the separate and combined
			 effects of years of severe environmental disasters, paralyzing political
			 turmoil, violence, and institutional failure
			(16)Granting Haitians TPS would also directly
			 assist Haiti’s nascent democracy in its efforts to recover from these
			 conditions, stabilize the country’s economy, rebuild its political and economic
			 institutions, and provide a future of hope for Haiti’s people.
			3.Designation for
			 purposes of granting temporary protected status to Haitians
			(a)Designation
				(1)In
			 generalFor purposes of section 244 of the Immigration and
			 Nationality Act (8 U.S.C. 1254a), Haiti shall be treated as if such country had
			 been designated under subsection (b) of that section, subject to the provisions
			 of this section.
				(2)Period of
			 designationThe initial period of such designation shall begin on
			 the date of enactment of this Act and shall remain in effect for 18
			 months.
				(b)Aliens
			 eligibleIn applying section 244 of the Immigration and
			 Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this
			 section, and subject to subsection (c)(3) of such section, an alien who is a
			 national of Haiti is deemed to meet the requirements of subsection (c)(1) of
			 such section only if the alien—
				(1)is admissible as
			 an immigrant, except as otherwise provided under subsection (c)(2)(A) of such
			 section, and is not ineligible for temporary protected status under subsection
			 (c)(2)(B) of such section; and
				(2)registers for
			 temporary protected status in a manner that the Secretary of Homeland Security
			 shall establish.
				(c)Consent to
			 Travel AbroadThe Secretary of Homeland Security shall give the
			 prior consent to travel abroad described in section 244(f)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is
			 granted temporary protected status pursuant to the designation made under this
			 section, if the alien establishes to the satisfaction of the Secretary of
			 Homeland Security that emergency and extenuating circumstances beyond the
			 control of the alien require the alien to depart for a brief, temporary trip
			 abroad. An alien returning to the United States in accordance with such an
			 authorization shall be treated the same as any other returning alien provided
			 temporary protected status under section 244 of the Immigration and Nationality
			 Act (8 U.S.C. 1254a).
			
